DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, and the species listed below in the reply filed on 8/25/2021 is acknowledged.
The following species were elected by Applicant:
Lipidic matrix forming excipient – glycerol behenate;
Channel-forming excipient – mannitol;
Active agents – combination of topiramate and phentermine;
Non-hygroscopic filler – Calcium sulfate dihydrate; and
Additional ingredient – lubricant; and
Condition – obesity (does not pertain to elected group I).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11-12 recites the limitation "the range" in reference to a range of a ratio of channel-forming excipient to lipidic matrix-forming excipient.  There is insufficient antecedent basis for this limitation in the claim. Applicant should amend the claim to recite “a range.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coppen (US 3,641,236), as evidenced by Rubin (US 2007/0149442) and Miyanaga (US 2011/0008233).
Coppen teaches a tablet (made by compression) which comprises lithium carbonate, mannitol (reading on channel forming excipient of instant claims 7-8), precirol (glyceryl mono-, di-, and tri-palmitostearate esters, reading on glyceryl palmitostearate of instant claim 6), magnesium stearate (reading on lubricant of instant claim 10) and gum acacia (reading on non-hygroscopic filler as evidenced by Rubin [0042]), thus the composition is free of hygroscopic excipients (Col. 2, lines 45-60).
As evidenced by Miyanaga, lithium carbonate has low hygroscopic properties [0048].   Even those its hygroscopic tendencies are low, the compound is still capable of capable of absorbing water, and thus it’s considered to be moisture sensitive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Farah (US 6,375,987), Rampoldi (US 2008/0058420) and Catani (US 2006/0073255), as evidenced by Reed (US 2012/0122823).
Farah teaches a pharmaceutical composition with modified release comprising at least one active principle, optionally at least one adjuvant, and a lipid matrix agent (Abs).  

Example 4 of Farah teaches 100g of granules comprising:
	--60g of ibuprofen – as evidenced by Reed, ibuprofen is a water-sensitive drug [0111], thus it’s considered to be sensitive to moisture;
	--13g of dicalcium phosphate dihydrate – reading on non-hygroscopic filler;
	--15g of lactose (taught to be a diluent, non-hygroscopic); and
	--12g of glyceryl behenate (elected non-hygroscopic lipidic matrix-forming excipient) – reading on instant claims 2-6.
Regarding claim 10: Farah further teaches that the granules are mixed with a lubricant (1% magnesium stearate and 2% silicone-treated talc) and then compressed to form tablet.  In view of the components of Example 4 the composition is considered to be substantially free of hygroscopic excipients.
However, Example 4 does not comprise a channel forming excipient as claimed (mannitol), as recited by instant claims 7-8.
Rampoldi teaches pharmaceutical compositions and teaches that mannitol is a diluting agent ([0012] and Rampoldi – claim 1).
Catani teaches that both lactose and mannitol are non-hygroscopic sweeteners and can be used in tablets (Catani – claim 2 and [0018]).
In view of the above teaching, one of skill in the art would recognize mannitol and lactose to be functionally equivalent diluting agents, as they are both taught by the prior art to be diluting agents suitable for use in pharmaceutical compositions and they are both taught to be non-hygroscopic.

As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Regarding claims 11-12: In view of the above teaching one of skill would be able to calculate the amounts of glyceryl behenate and mannitol to be 12% and 15% respectively, which together represent 27% of the tablet, which falls within the range recited by instant claim 12.  The ratio of mannitol to glyceryl behenate is 15:12, which is equivalent to 1.25:1, as the instant specification fails to define “about”, 1.25:1 is deemed to read on “about 1.5:1”.
In the alternative, 1.25 and “about 1.5” are sufficiently close that a person of skill in the art would have expected them to have the same properties absent evidence to the contrary.
MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of“having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)."
 
MPEP 2144.05 II: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)" 

	MPEP 2144.05: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”

Claims 1-8, 9 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Farah (US 6,375,987), Rampoldi (US 2008/0058420) and Catani (US 2006/0073255), as evidenced by Reed (US 2012/0122823), as applied to claims 1-8 and 10-12 above, and further in view of  Chungi (US 6,306,436).
As discussed above, Farah, Rampoldi and Catani make obvious the limitations of claims 1-8 and 10-12, however, they do not teach filler to be calcium sulfate dihydrate.
Chungi teaches pharmaceutical compositions in the form of tablets (Abs and Ray – claim 2).  Chungi teaches that calcium sulfate dihydrate and dicalcium phosphate dihydrate are suitable diluents for use in the composition (Col. 6, lines 50-60), thus showing them to have functional equivalency.
In view of the above teaching, one of skill in the art would recognize calcium sulfate dihydrate and dicalcium phosphate dihydrate to be functionally equivalent diluting agents, as they are both taught by the prior art to be diluting agents suitable for use in pharmaceutical compositions.
Therefore, it would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to substitute the dicalcium phosphate dihydrate of Example 4 with calcium sulfate dihydrate.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claims 1-8, 10-12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farah (US 6,375,987), Rampoldi (US 2008/0058420) and Catani (US 2006/0073255), as evidenced by Reed (US 2012/0122823), as applied to claims 1-8 and 10-12 above, and further in view of  Harris (US 2008/0070892), Nangia (US 2008/0085306) and Park (US 2007/0224281).
As discussed above, Farah, Rampoldi and Catani make obvious the limitations of claims 1-8 and 10-12, however, they do not teach the active agent to be topiramate.

Nangia teaches that formulations containing topiramate can be optimally dosed to treat conditions such as neuropathic pain [0134].
Park teaches sustained release compositions comprising topiramate, wherein topiramate and glyceryl behenate are mixed together to form the matrix ([0046] and Table 1]).  
In view of the above teaching, one of skill in the art would recognize topiramate and ibuprofen to be functionally equivalent active agents, as they are both taught by the prior art to be active agents suitable for use in treating neuropathic pain for use in pharmaceutical compositions.
Therefore, it would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to substitute the ibuprofen of Example 4 with topiramate and create a sustained release tablet of topiramate that is simple to employ and of low and reproducible cost (Farah - Col. 2, lines 14-15).  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, furthermore, Park demonstrates that topiramate can be effectively combined with glycerol behenate.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claims 1-8, 10-13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Farah (US 6,375,987), Rampoldi (US 2008/0058420), Catani (US 2006/0073255), Harris (US 2008/0070892), Nangia (US 2008/0085306) and Park (US 2007/0224281), as evidenced by Reed (US 2012/0122823), as applied to claims 1-8 and 10-13 above, and further in view of Nutalapati (US2012/0003312), as evidenced by Bartley (US 2014/0271492), Scheer (US 2006/0062845) and Keller (US 2015/0056358).
As discussed above, the references make obvious the limitations of claims 1-8 and 10-13, however, they do not teach the tablet to be bilayer tablet comprising topiramate and phentermine as recited by instant claim 14.

Nutalapati discloses multilayer tablets for administration of a combination of active pharmaceutical ingredients (Abs).  Nutalapati teaches that the tablets are formulated so that the different layers release the active ingredients at different release rates.  The active ingredients are useful in effecting weight loss or treating obesity [0014-0015].  
Nutalapati teaches the tablet to have an immediate release layer comprising phentermine and a modified release layer comprising topiramate (Nutalapati – claims 1 and 3-6).
Nutalapati teaches the immediate release layers to be compressed with or to the modified release layer, reading on intermediate layer adhered to the modified release layer [0024-0025].
Nutalapati teaches an immediate release layer of phentermine comprising:
	--37.50 mg/capsule phentermine HCL;
	--lactose monohydrate – reading on non-hygroscopic channel forming excipient, as evidenced by Scheer [0105] and Keller [0002];
	--magnesium stearate - reading on lubricant of instant claim 10;
	--hydroxypropyl cellulose – non-hygroscopic as evidenced by Bartley (claim 6); and
	--croscarmellose sodium – hygroscopic.
While the phentermine layer comprises a hygroscopic ingredient (croscarmellose sodium), this is used in an amounts of 5mg which is 5% of the total immediate release layer, thus the phentermine layer is considered to be substantially free of the hygroscopic material.
In view of the teachings of Nutalapati and Farah, one of skill in the art  before the effective filing date of the claimed invention would have been motivated to substitute the controlled release topiramate layer of Nutalapati with the modified topiramate layer made obvious by Farah and the above references, as both references teach the inclusion of topiramate in sustained release layers, furthermore, Farah teaches the sustained release formulation to be made in a manner which is simple to employ and of low and reproducible cost.   

As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claims 1-8, 10-14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Farah (US 6,375,987), Rampoldi (US 2008/0058420), Catani (US 2006/0073255), Harris (US 2008/0070892), Nangia (US 2008/0085306), Park (US 2007/0224281) and Nutalapati (US2012/0003312), as evidenced by Reed (US 2012/0122823) and Bartley (US 2014/02714942), Scheer (US 2006/0062845) and Keller (US 2015/0056358), as applied to claims 1-8 and 10-14 above, and further in view of Najarian (US 2010/0215739).
As discussed above, the references make obvious the limitations of claims 1-8 and 10-14, however, they do not teach the effective amounts of topiramate and phentermine as recited by claim 15.
Nutalapati exemplifies the use of 37.5mg of phentermine and 200mg of topiramate.
Najarian discloses a method for effecting weight loss by administering a combination of topiramate and phentermine. The phentermine is generally administered in immediate release form, in a daily dose in the range of 2 mg to 8 mg, in combination with a daily dose of topiramate selected to prevent the loss of effectiveness of phentermine alone (Abs).  Najarian teaches that the dose of topiramate ranging from 15-50mg (Najarian – claim 3).  Najarian further teaches the phentermine to be formulated for immediate release and the topiramate to be formulated for controlled release (Najarian – claim 19).
Najarian teaches that is has now been discovered that a significantly lower dose combination product is effective in achieving weight loss, treating obesity, and treating conditions associated with obesity and excessive weight [0011].  
In view of the teachings of Najarian, one of skill in the art before the effective filing date of the claimed invention would have been motivated to formulate the bilayer tablet made obvious above to have 
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613